NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 RIOS GILBERTO WILTRON, AKA                       No.    14-73718
 Gilberto Wiltron Rios,
                                                  Agency No. A096-551-139
                   Petitioner,

   v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Rios Gilberto Wiltron, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We dismiss in part and deny in part the petition for review.

      We reject Wiltron’s contention that the BIA erred in finding he waived his

CAT claim on appeal. See Arsdi v. Holder, 659 F.3d 925, 929 (9th Cir. 2011). We

lack jurisdiction to review Wiltron’s CAT claim, or his contention that he is a

member of a particular social group defined in part by landownership status,

because he did not exhaust these claims before the agency. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      Substantial evidence supports the BIA’s conclusion that Wiltron failed to

establish a likelihood of future persecution on account of an enumerated ground,

including membership in a particular social group. See Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.”). Thus, Wiltron’s

                                         2                                     14-73718
withholding of removal claim fails. See Zetino, 622 F.3d at 1016.

      Wiltron’s motion to remand is denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                           14-73718